An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

«1) 1947A 

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOE EDWARD HUDSON, No. 67956

Appellant, 

 Hteﬂ

THE STATE OF NEVADA,

Respondent. JUL 09 2035

1.; er K. mréagwgu
BY . J
E U”? CLERK

ORDER DISMISSING APPEAL

This appeal was initiated by the ﬁling of a pro se appeal.
Eighth Judicial District Court, Clark County; Michelle Leavitt, Judge.

No decision, oral or written, had been made when appellant
ﬁled his appeal on May 6, 2015. Becauseappellant failed to designate an
appealahle order, we lack jurisdiction over this appeal, and we

ORDER this appeal DISMISSED.

       

Pickering

cc: Hon. Michelle Leavittg District Judge
Joe Edward Hudson
Martin W. Hart
Attorney Generalr’Carson City
Clark County District Atterney
Eighth District Court Clerk